Citation Nr: 1713631	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-08 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This case comes before the Board of Veterans Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit on appeal. 

In May 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the Veteran's claims file.

The Board previously remanded this matter in May 2016. As will be discussed further below, the Board finds that this matter must be remanded once again. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board previously remanded this matter for further evidentiary development regarding the Veteran's sinusitis. Unfortunately, upon review, the Board finds that an additional remand for development is necessary.

In accordance with the May 2016 remand directive, the June 2016 VA examiner found that the Veteran's sinusitis clearly and unmistakably existed prior to service.

However, the VA examiner was specifically asked to render a supplemental opinion regarding whether the Veteran's sinusitis clearly and unmistakably existed prior to his active service, and whether the Veteran's sinusitis clearly and unmistakably underwent no permanent increase in severity as a result of active service.

The June 2016 VA examiner opined that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness." The VA examiner supported his opinion by stating the following:
"[i]n regards to aggravation of a preexisting condition, based on the findings that the STR's are silent for complaint of sinusitis after entry into active duty service and there is no documentation of recurrence of his preexisting sinusitis until 2008 C&P examination almost 36 years after service, it is less likely than not that the Veteran's sinusitis underwent permanent increase in severity as a result of service."

However, upon review of the service treatment records (STRs), the Board finds that the STRs include a notation of "sore throat, cough, rhinorrhea," in August 1968, and a notation of "sore throat, headache, cough," in July 1968. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). To be adequate, an examination must take into account an accurate history. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008). Therefore, because the May 2016 VA examiner supported his opinion by stating that the STRs are silent for complaints of sinusitis after entry, but did not make note of the 1968 STRs, the Board remands this matter for an addendum opinion.

Moreover, the Board notes that the VA examiner stated that "it is less likely than not that the Veteran's sinusitis underwent permanent increase in severity as a result of service." However, the clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard). It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). Thus, an addendum opinion applying the correct standard is required to provide clarification and ensure compliance with the Board's remand directive. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and ongoing relevant private or VA treatment records. Should they be available, associate them with the claims file.

2. Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the June 2016 addendum opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum. The examiner must note that the claims file and this remand have been reviewed. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

After reviewing the file, the physician must render the following opinions, supported by complete explanations:

a) Is there clear and unmistakable evidence that the Veteran's preexisting sinusitis was not aggravated beyond its natural progression during or by his service? The answer should specifically consider the July 1968 and August 1968 service treatment records noting sore throats, headaches, coughs, and rhinorrhea. 

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

"Clear and unmistakable" evidence is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard. See Vanerson, 12 Vet. App. at 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard). It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable." See Cotant, 17 Vet. App. at 131.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of pes planus by the Veteran's active duty service.

3. After completing the above development and any other development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response. Thereafter, return the appeal to the Board for review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




